DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is stated in the applicant’s specification that the way to gauge the amount of protein coagulation is by use of the unaided eye (i.e. physically seeing how much protein coagulation has occurred due to morphological 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the area of effective denervation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 12, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss (U.S. Patent Application Publication No. 20130090646).
	Regarding claims 1 and 12, Moss teaches a system for controlling energy delivered to an area of tissue during a treatment procedure (Abstract; the method of claim 12 is inherent through use of the device), the system including: a device for delivering energy to the area of tissue ([0051], [0054]; Fig. 1, element 1); an energy generator for generating and supplying energy to the device (Fig. 1, 12, element 29); and a controller for controlling an amount of energy generated by the energy generator and delivered to the area of tissue by the device ([0094]; Fig. 12, element 34), wherein controlling the amount of energy delivered to the area of tissue alters a primary zone of the area of tissue to a first level, alters a secondary zone of the area of tissue to a second level, alters a tertiary zone of the area of tissue to a third level, or a combination thereof ([0100]; Fig. 15A-C, elements 47-49), wherein the first level, the second level, the third level, or a combination thereof is predetermined ([0099-0100]), and wherein a coverage area of the primary zone, the secondary zone, the tertiary zone, or a combination thereof is predetermined ([0099-0100]).
	Regarding claim 2, Moss further teaches wherein the device for applying energy to the area of tissue is a percutaneous probe ([0098]).
	Regarding claims 4 and 15, Moss further teaches wherein the primary zone is adjacent the device, the secondary zone is adjacent the primary zone, and the tertiary zone is adjacent the secondary zone (Fig. 15C, elements 47-49).
Regarding claims 6 and 17, Moss further teaches wherein the coverage area for the primary zone, the secondary zone, the tertiary zone, or a combination thereof is determined via a relationship between the amount of energy delivered to the area of tissue, an amount of time during which the energy is delivered, a waveform type, device placement, device location, device dimensions, surgical approach, a temperature at which the energy is delivered, or a combination thereof ([0058], [0099-0101]; it is stated in [0058] that the trocar diameter can vary based on the patient’s anatomy. If the trocar diameter is enlarged, then the area of energy delivery would be greater than if the diameter was smaller. In addition, it is inherent that the amount of time would play a factor into the coverage area of the treatment zone(s) due to the phenomenon known as the rate of heat flow, which is described by Fourier’s Law of Heat Conduction. Simply put, the longer thermal energy is applied to an area, the more the heat is able disperse in the material (or tissue in this case) that it is being applied to, thus increasing the area of coverage for each zone).
Regarding claims 7 and 18, Moss further teaches wherein the first level, the second level, the third level, or a combination thereof is determined via a relationship between an amount of energy delivered to the area of tissue, an amount of time during which the energy is delivered, a waveform type, device placement, device location, device dimensions, surgical approach, a temperature at which the energy is delivered, or a combination thereof ([0058], [0099-0101]; it is stated in [0058] that the trocar diameter can vary based on the patient’s anatomy. If the trocar diameter is enlarged, then the area of energy delivery would be greater than if the diameter was smaller. In addition, it is inherent that the amount of time would play a factor into the coverage area of the treatment zone(s) due to the phenomenon known as the rate of heat flow, which is described by Fourier’s Law of Heat Conduction. Simply put, the longer thermal energy is applied to an area, the more the heat is able disperse in the material (or tissue in this case) that it is being applied to, thus increasing the area of coverage for each zone).
Regarding claim 9, Moss further teaches wherein the secondary zone increases the area of coverage of the primary zone by a factor ranging from about 1.25 to about 15 ([0100]; Fig. 15A-C, elements 47-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Leung (U.S. Patent Application Publication No. 20130324989).
Regarding claims 3 and 14, Moss teaches all the elements of the claimed invention as stated above.
Moss does not teach wherein the probe is a cooled radiofrequency probe, and wherein the probe includes a sensing device for sending a signal to the controller for controlling an amount of energy generated and/or operation of a cooling mechanism of the cooled radiofrequency probe to adjust a property of the probe and/or the area of the tissue.
Leung, in a similar field of endeavor, teaches wherein the probe is a cooled radiofrequency probe, and wherein the probe includes a sensing device for sending a signal to the controller for controlling an amount of energy generated and/or operation of a cooling mechanism of the cooled radiofrequency probe to adjust a property of the probe and/or the area of the tissue ([0020], [0022], [0113]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss to where the probe is a cooled radiofrequency probe, and .
Claims 5, 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Turner (U.S. Patent No. 9993294).
Regarding claims 5 and 16, Moss teaches all the elements of the claimed invention as stated above.
Moss does not teach wherein the first level of tissue alteration is associated with from 75 percent to 100 percent coagulation of proteins, the second level of tissue alteration is associated with from 25 percent to less than 75 percent coagulation of proteins, and the third level of tissue alteration is associated with greater than 0 percent but less than 25 percent coagulation of proteins.
Turner, in a similar field of endeavor, teaches a system that produces distinct heating zones when applied to tissue (Col. 2, lines 9-42, Col. 28, lines 28-63; Fig. 12, 13). In this example, the first zone would be noted as being the area between the direct heating source 202 and contour line 216, the second zone would be the area between contour line 216 and contour line 218, and the third zone would be the area from the contour line 218 to the untreated tissue. It is also stated that line 216 represents a temperature of 340 K (or 67°C) and line 218 represents a temperature of 328 K (or 55°C). It is clear that the temperature within the first zone is greater than or equal to 67°C. Because of this and the fact that protein coagulation is known to be complete at temperatures of 70°C and above (see BSA and protein coagulation non-patent literature references), the proteins present within the first zone of treatment would have to be coagulated to a degree between 75-100%. For the second zone, the applicant’s own specification denotes the second treatment zone as having a mean temperature of 60°C 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss to where the first level of tissue alteration is associated with from 75 percent to 100 percent coagulation of proteins, the second level of tissue alteration is associated with from 25 percent to less than 75 percent coagulation of proteins, and the third level of tissue alteration is associated with greater than 0 percent but less than 25 percent coagulation of proteins as taught by Turner in order to ensure that the tissue outside of the treatment zone would not undergo any unnecessary treatment, which could lead to unwanted protein coagulation within the tissue.
Regarding claims 8 and 19, Moss teaches all the elements of the claimed invention as stated above.
Moss does not teach wherein the first level corresponds to a greater extent of tissue alteration, cell type alteration, biochemical signaling alteration, or a combination thereof compared to the second level, and wherein the second level corresponds to a greater extent of tissue alteration cell type alteration, biochemical signaling alteration, or a combination thereof compared to the third level.
Turner teaches wherein the first level corresponds to a greater extent of tissue alteration, cell type alteration, biochemical signaling alteration, or a combination thereof compared to the second level (Col. 28, lines 32-38; it is disclosed that the tissue in the zone closest to the energy source would be in a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss to where the first level corresponds to a greater extent of tissue alteration, cell type alteration, biochemical signaling alteration, or a combination thereof compared to the second level, and wherein the second level corresponds to a greater extent of tissue alteration cell type alteration, biochemical signaling alteration, or a combination thereof compared to the third level as taught by Turner in order to ensure that the tissue outside of the treatment zone would not undergo any unnecessary treatment, which could lead to an undesired inflammatory response.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Vrba (U.S. Patent Application Publication No. 20170348049).
Regarding claim 13, Moss teaches all the elements of the claimed invention as stated above.
Moss does not teach delivering about 25 joules to about 100 kilojoules of energy to the area of tissue.
Vrba, in a similar field of endeavor, teaches delivering about 25 joules to about 100 kilojoules of energy to the area of tissue ([0378]).
.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Hlavka (U.S. Patent Application Publication No. 20150335381).
Regarding claim 20, Moss teaches all the elements of the claimed invention as stated above.
Moss further teaches wherein the secondary zone increases the treatment area of the primary zone by a factor ranging from about 1.25 to about 15 ([0100]; Fig. 15A-C, elements 47-49).
Moss does not teach that this area is an area of denervation treatment.
Hlavka, in a similar field of endeavor, teaches using a device that allows for the transfer of thermal energy to tissue for denervation treatment ([0028-0029]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss to perform denervation treatment as taught by Hlavka in order to allow the user to modulate tissue function and provide relief for at least one of a sense of urge, incontinence, frequency, nocturia, bladder capacity, or pain as disclosed by Hlavka.
Regarding claim 23, Moss teaches all the elements of the claimed invention as stated above.
Moss does not teach wherein the method further comprises providing pain relief to a subject.
Hlavka teaches wherein the method further comprises providing pain relief to a subject ([0028]).
.
Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Hlavka and in further view of Turner.
Regarding claims 10 and 21, Moss teaches all the elements of the claimed invention as stated above.
Moss does not teach wherein the treatment procedure is a denervation procedure.
Hlavka teaches using a device that allows for the transfer of thermal energy to tissue for denervation treatment ([0028-0029]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss to perform denervation treatment as taught by Hlavka in order to allow the user to modulate tissue function and provide relief for at least one of a sense of urge, incontinence, frequency, nocturia, bladder capacity, or pain as disclosed by Hlavka.
Moss and Hlavka do not teach wherein a physical lesion associated with denervation is induced in the primary zone, wherein a lesser extent of denervation is induced in the secondary zone compared to the primary zone, wherein one or more biochemical changes and/or physiological responses are induced in the tertiary zone, or a combination thereof.
Turner teaches wherein a physical lesion is induced in the primary zone (Col. 28, lines 32-38; it is disclosed that the tissue in the zone closest to the energy source would be in a charred state compared to other areas of the heating zone), wherein a lesser extent alteration is induced in the secondary zone compared to the primary zone, wherein one or more biochemical changes and/or physiological responses are induced in the tertiary zone, or a combination thereof (Col. 2, lines 9-42, Col. 28, lines 28-63; Fig. 12, 13). As stated above in the rejections of claim 8 and 19, the greater the heating 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss and Hlavka to where a physical lesion associated with denervation is induced in the primary zone, wherein a lesser extent of denervation is induced in the secondary zone compared to the primary zone, wherein one or more biochemical changes and/or physiological responses are induced in the tertiary zone, or a combination thereof as taught by Turner in order to ensure that the tissue outside of the treatment zone would not undergo any unnecessary treatment, which could lead to an undesired treatment of nerve tissue.
Regarding claims 11 and 22, the combination of Moss, Hlavka, and Turner teaches all the elements of the claimed invention as stated above.
Moss and Hlavka do not teach wherein the one or more biochemical changes and/or physiological responses includes changes in levels of perineurial collagen coagulation, epineurial collagen coagulation, endoneurial collagen coagulation, coagulative necrosis, vascular necrosis, axonal degeneration, inflammation, subacute histiocytosis, hypertrophy, hyperplasia, immune cell activation, schwann cell infiltration, nerve fibrosis, macrophage infiltration, growth cone sprouting, structural integrity, sensory threshold, biochemical signaling, cell body response, dorsal root ganglia response, or a combination thereof.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss and Hlavka to where the one or more biochemical changes and/or physiological responses includes changes in levels of perineurial collagen coagulation, epineurial collagen coagulation, endoneurial collagen coagulation, coagulative necrosis, vascular necrosis, axonal degeneration, inflammation, subacute histiocytosis, hypertrophy, hyperplasia, immune cell activation, schwann cell infiltration, nerve fibrosis, macrophage infiltration, growth cone sprouting, structural integrity, sensory threshold, biochemical signaling, cell body response, dorsal root ganglia response, or a combination thereof as taught by Turner in order to ensure that the tissue outside of the treatment zone would not undergo any unnecessary treatment, which could lead to an undesired inflammatory response.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794